Citation Nr: 0121979	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-40 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

2.  Entitlement to service connection for psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for back disability and which denied entitlement 
to service connection for an acquired psychiatric disorder.  
That rating decision also denied claims for entitlement to 
service connection for a chronic respiratory disorder, anemia 
and arthritis of the hands, shoulders and knees.  The veteran 
appealed the August 1995 rating decision to the Board.

In August 1997, the Board remanded the case for further 
development.  The case was thereafter returned to the Board.  
In a June 12, 2000 decision, the Board denied as not well 
grounded the veteran's claims of entitlement to service 
connection for a psychiatric disability; a chronic 
respiratory disorder (including chronic bronchitis and a 
positive tine test); anemia; and arthritis of the hands, 
shoulders, and knees.  The Board remanded to the RO the 
veteran's claim to reopen the issue of entitlement to service 
connection for back disability.

In March 2001, the veteran's representative filed a motion 
with the Board to vacate the Board's June 2000 decision with 
respect to the denial of service connection for psychiatric 
disability.  The representative noted that vacatur was 
appropriate since a January 2000 statement by the veteran's 
treating psychiatrist had been received by the RO prior to 
certification of the appeal to the Board but had not been 
added to the claims file before the case was transferred to 
the Board in February 2000.  As a result, the January 2000 
statement was not considered by the Board in the June 2000 
decision.  In his statement, the veteran's treating 
psychiatrist concluded, among other things, that the veteran 
had PTSD resulting from the belief that his career and life 
had been ruined by not completing Officer Candidate School.  
The psychiatrist also concluded that the veteran was 
suffering from a psychosis precipitated by his difficulties 
in service.

On July 27, 2001, pursuant to the provisions of 38 C.F.R. 
§ 20.904(a), the Board's June 12, 2000 decision was vacated, 
to the extent that it denied entitlement to service 
connection for a psychiatric disability.  The issue of 
entitlement to service connection for psychiatric disability 
is therefore before the Board for review on a de novo basis.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for back 
disability, which was remanded to the RO in June 2000, was 
recertified by the RO for appellate consideration in February 
2001, and is again before the Board for adjudication.

As a final introductory matter, the Board observes that the 
issues of entitlement to service connection for a chronic 
pulmonary disorder, anemia and arthritis of the hands, 
shoulders and knees were denied in the June 2000 decision as 
not being well grounded.  In November 2000, the Veterans 
Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) was enacted.  The VCAA, inter 
alia, eliminated the requirement that a well grounded claim 
be submitted to VA.

In communications to the RO and the Board in January 2001, 
March 2001, July 2001 and August 2001, the veteran, through 
his representative, only addressed the two issues listed on 
the title page of this decision.  The three issues which had 
been denied by the Board in June 2000 as not being well 
grounded were not mentioned.  Indeed, in a communication to 
the Vice Chairman of the Board dated March 8, 2001, the 
veteran's representative specifically indicated that "we are 
not requesting a vacate based on the VCAA of 2000."  
[emphasis as in original]   

Under § 7(b) of the VCAA, a claim denied or dismissed as not 
well grounded which became final during the period beginning 
on July 14, 1999 and ending on November 9, 2000 may be 
readjudicated on motion of the Board of Veterans Appeals.  
See also VAOPGCPREC 3-2001 (January 22, 2001).  The Board 
wishes to make it clear that it is not referring these three 
issues to the RO for readjudication.   Nor does the Board 
discern a request for such readjudication from the veteran or 
his representative.


FINDINGS OF FACT

1.  An unappealed August 1971 RO decision denied the 
veteran's claim of entitlement to service connection for back 
disability.

2.  The evidence added to the record since the August 1971 
decision is redundant or cumulative of evidence previously of 
record or is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.   


CONCLUSION OF LAW

The August 1971 RO decision is final.  New and material 
evidence has not since been received to reopen the veteran's 
claim for service connection for back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim of entitlement to 
service connection for back disability, which was initially 
denied in an unappealed August 1971 RO decision.

In the interest of clarity, the Board will first address the 
matter of whether adequate efforts to obtain additional 
service medical records which the veteran claims are missing 
has been accomplished.  The Board will then review the 
generally applicable law and regulations.  The Board will 
then briefly review the factual background of this case and 
finally will discuss the issue on appeal.

Initial Matter

The Board notes that the veteran has alleged that his service 
medical records are incomplete.  Specifically, he maintains 
that records from Fort Knox, Kentucky; Fort Jackson, South 
Carolina; and Fort Gordon, Georgia, are not on file.  He also 
alleges that records from a unit dispensary in Germany are 
not on file.

The record reflects that service medical records for the 
veteran were obtained in June 1971.  In connection with the 
veteran's more recent allegation that those records are 
incomplete, the Board, in August 1997, remanded the case for 
the purpose of directing the RO to contact the National 
Personnel Records Center (NPRC) and request that agency to 
search for additional service medical records of the veteran, 
including for any treatment at Fort Knox, Fort Jackson, Fort 
Gordon, and the Dispensary, 3rd Armored Division, Coleman 
Kaserne, Weinhausen, Germany.  The RO contacted the NPRC in 
compliance with the Board's remand, and in January 1998, the 
NPRC responded that a computer and physical search for 
records from the Weinhausen, Germany facility was negative.  
The NPRC indicated that a computer search of the Fort Knox, 
Fort Jackson and Fort Gordon facilities was also negative, 
but that a physical search could be undertaken if the RO 
provided dates of treatment and the condition for which the 
veteran was treated.  The NPRC lastly indicated that there 
were no additional service medical records for the veteran 
located at the NPRC.

Thereafter, the RO, based on a review of the veteran's 
service personnel records, provided the NPRC with the 
following dates to search for additional service medical 
records for, inter alia, a back condition: Fort Knox from 
September 20, 1965 to December 8, 1965; Fort Jackson from 
December 8, 1965 to April 22, 1966; Fort Gordon April 22, 
1966 to August 4, 1966; and the dispensary in Weinhausen, 
Germany for August 1966.  In April 1999, the NPRC responded 
that no additional records were located.

The record reflects that the veteran was advised in a 
December 1999 Supplemental Statement of the Case that efforts 
to obtain additional service medical records had been 
unavailing.  He acknowledged this information in a December 
1999 statement, and at that time submitted copies of service 
medical records in his possession which were duplicative of 
service records originally received by VA in June 1971.  

As detailed above, the RO has contacted the NPRC on several 
occasions, providing specific information concerning 
facilities at which the veteran contends he was treated as 
well as the dates of treatment, but that the NPRC has 
indicated repeatedly that no additional service medical 
records for the veteran were available.  The veteran was 
notified that no additional service medical records were 
found, and he has provided VA with copies of service medical 
records in his possession.  Accordingly, the Board concludes 
that adequate efforts to obtain any additional service 
medical records have been undertaken, and that no further 
development in this regard is warranted.  Cf. Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999).

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2000).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions concerning matters such as etiology of diseases and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108." 

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [codified at 38 U.S.C. § 5103A], pertaining to VA's 
duty to assist veterans in the development of their claims, 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

The Board notes in passing that the RO sent the veteran a 
letter in February 2001 informing him of the existence of the 
VCAA.

Factual Background

Evidence of record in August 1971

In February 1971, the veteran filed a claim of entitlement to 
service connection for back disability, alleging that he 
sustained a back injury in July 1966.  This claim was denied 
in a final August 1971 action.  The relevant evidence of 
record at the time of the August 1971 RO denial of that claim 
may be summarized as follows.

As noted in the Introduction, the veteran entered military 
service in September 1965.  Service medical records disclose 
that on Officer Candidate School (OCS) physical examination 
in March 1966, the veteran reported involvement in a motor 
vehicle accident (MVA) in 1964, with minor back difficulty.  
On questioning, he denied any significant back pain following 
the MVA or at any time since the accident, and he denied any 
difficulty with basic training; physical examination of the 
veteran was negative for any back abnormalities.  The 
remainder of the service medical records are negative for any 
complaints, finding or diagnosis of back disability.  The 
veteran's examination for discharge is negative for any 
complaints, finding or diagnosis with respect to his back.
 
A February 1971 statement from the City of Detroit Department 
of Police indicates that the veteran had applied for a 
position with the Detroit Police Department in October 1967.  
The statement went on to indicate that through subsequent 
physical examination and x-rays, the veteran was found to be 
unacceptable in October 1970 by reason of spinal 
abnormalities


The August 1971 RO decision 

In its August 11, 1971, decision, the RO denied the veteran's 
claim of entitlement to service connection for back 
disability.  The RO noted that the claimed back disability 
was not shown by the evidence of record, and that the 
evidence did not otherwise show that the veteran had a 
disability incurred or aggravated in service.  The veteran 
was provided with notice of his appellate rights, but did not 
appeal that decision.   

The "new" evidence

Pertinent evidence added to the record following the August 
1971 decision includes duplicate service medical records, as 
well as records from the Social Security Administration 
(SSA).  The added evidence also includes private medical 
records for January 1988 to October 1996 and several 
statements by the veteran, as well as the transcript of the 
veteran's October 1996 hearing before a hearing officer.  The 
evidence added to the record since the August 1971 decision 
lastly includes the reports of July 1995 VA general medical 
and psychiatric examinations.

The service medical records submitted by the veteran are 
copies of records previously considered by the RO in its 
August 1971 decision.

The records from the SSA, which include medical records from 
the 1980s, are entirely negative for any reference to back 
complaints or abnormalities.

The private medical records show that the veteran presented 
in February 1995 with complaints of back pain and swelling in 
the joints; he was diagnosed with "low back", as well as 
rule out arthritis and fibromyositis.  A September 1995 
treatment note indicates that the veteran reported that he 
continued to experience pain; he was diagnosed with low back 
pain.  The records are otherwise negative for any back 
complaints.

In his statements and testimony, the veteran alleged that he 
sustained a back injury in 1966 during physical training, and 
that he was placed on restriction throughout service for this 
injury.  He also contended that he experienced back pain 
since service and that he was rejected by the Detroit Police 
Department because of his back problems.  At his hearing, he 
reported involvement in an MVA prior to service, but he 
denied experiencing any residuals from this accident.  He 
testified that he visited a physician for his back problems 
within one year of service, but that he was unable to 
remember the precise name of this physician; in any event, he 
indicated that the clinic at which the physician practiced 
was no longer in existence.  The veteran's wife testified 
that she met the veteran in the summer of 1968, and that he 
had complained of back problems since shortly after service.

The report of a July 1995 VA general medical examination 
indicates that the veteran reported injuring his upper lumbar 
area in 1966; he denied sustaining a fracture.  The veteran's 
current complaints included lumbar pains and an inability to 
lift more than 20 pounds.  His lumbar X-ray studies were 
normal.  Chest X-ray studies disclosed the presence of 
minimal degenerative disease of the thoracic spine, although 
the radiologist did not diagnose any disability.  The veteran 
was diagnosed with history of back condition, no pathology 
found.

The report of a July 1995 psychiatric examination notes that 
the veteran had an Axis III diagnosis of chronic back pain.  
[Axis III involves general medical conditions.  See 
Diagnostic Criteria from DSM-IV(tm) (American Psychiatric 
Association, 1994) 39.  The VA psychiatric examination report 
did not otherwise mention back problems.

Analysis

Initial matter - the applicability of the VCAA 

The Board notes that the June 2000 Board decision remanding 
the veteran's back claim directed the RO to readjudicate the 
claim in accordance with Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The remand went on to direct that if the 
RO, in readjudicating the claim, determined that new and 
material evidence was present to reopen the claim for service 
connection for back disability, the RO was to determine 
whether the claim was well grounded before proceeding.  If 
the RO determined that the claim was, in fact, well grounded, 
the remand indicated that the RO could then proceed to the 
merits of the issue, but only after ensuring that the duty to 
assist had been fulfilled.

The record reflects that following the June 2000 remand, the 
RO, in an August 2000 Supplemental Statement of the Case, 
reopened the veteran's claim for service connection for back 
disability and determined that the claim was not well 
grounded.  No further development was undertaken by the RO.  
As discussed in the Introduction, however, the requirement 
that claims be well grounded was subsequently eliminated by 
the passage of the VCAA in November 2000.   

The Board notes that the veteran's representative has argued 
in essence that in light of the VCAA, because the RO 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for back 
disability, evidentiary development required under the 
provisions of the VCAA must be undertaken.  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge, supra.  The 
submission of new and material evidence by a VA claimant to 
reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the veteran's claim by 
VA and the Board.  The Board is obligated by law to conduct a 
de novo review of this issue.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  

As will be further discussed in detail below, the Board has 
determined that the veteran has not submitted new and 
material evidence with which to reopen his claim.  To that 
extent, the Board disagrees with the conclusion of the RO in 
August 2000.  The RO's further conclusion that the veteran's 
claim was not well grounded is therefore rendered moot.  
Because the Board is determining that new and material 
evidence has not been submitted and the claim is therefore 
not reopened, any purported error by the RO in failing to 
undertake additional development in light of the VCAA is 
harmless.  The Board again points out that the provisions of 
the VCAA concerning development of  evidence are not 
applicable to the veteran's claim, absent new and material 
evidence to reopen the claim.  The Board notes in passing 
that the veteran was informed of the VCAA in a February 20, 
2001 letter from the RO. 
 

Discussion

On August 11, 1971, the RO denied the veteran's claim of 
entitlement to service connection for back disability.  The 
veteran was provided with notice of his appellate rights.  No 
notice of disagreement or other pertinent correspondence was 
received from the veteran within the one-year period 
following this decision.  Thus, the August 1971 RO decision 
became final.  38 U.S.C.A. 7105; 38 C.F.R. 20.201, 20.302, 
20.1103 (2000).  

The evidence before the RO in August 1971 was entirely 
negative for evidence of back disability or of any 
relationship between the veteran's claimed back disability 
and his military service.  Thus, in order for his claim to be 
reopened there must be submitted evidence of a back 
disability which is related to his military service. 
See Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim]. 

The duplicate service medical records were of record and 
considered at the time of the August 1971 decision, and are 
therefore not new.  The records from the SSA are negative for 
any reference to back disability.  They therefore do not 
constitute material evidence with which to reopen the 
veteran's claim. 

With respect to whether any of the remaining additionally 
submitted evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran has a back disability which is etiologically related 
to service, the record reflects that while the veteran 
arguably has presented evidence of a current back disorder, 
there is no medical evidence linking any such disorder to his 
period of service.  See Evans, supra.

The report of the July 1995 VA general medical examination 
specifically indicated that no back pathology was found.  
Chest X-ray studies did note minimal degenerative disease of 
the thoracic spine.  Notably, however, neither the 
radiologist who prepared the X-ray report nor the July 1995 
examiner diagnosed any disability of the thoracic spine.  
Indeed, the July 1995 examiner's only pertinent diagnosis 
with respect to back disability was history of back 
condition, with no pathology found.  In any event, even 
assuming that current back disability was identified on 
examination, the examiner notably did not otherwise address 
the etiology of any such disability.    See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 
2 Vet. App. 51, 53 (1992).  Therefore, the  VA examination 
report is not material evidence because it does not address a 
critical element of the veteran's claim.  See Evans, supra.
  
The report of the July 1995 psychiatric examination notes 
only that the veteran had an Axis III diagnosis of chronic 
back pain.  As discussed previously, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
supra.  Interestingly, the veteran's back pain is not 
otherwise discussed in the examination report.  In any event, 
there is no indication whatsoever in the examination report 
of an linkage between the veteran's back pain and his 
military service.  Therefore, while new, the July 1995 
psychiatric examination report is not material.
 
The private treatment records show that the veteran was 
treated in 1995 for back pain which was diagnosed as "low 
back", and also as low back pain.  The Board notes that the 
Court, in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  

Even assuming, however, that the diagnosis of "low back" 
was meant to signify a diagnosable pathological entity, the 
private treatment records do not address the etiology of any 
back complaints.  Evidence of the veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service.  As noted 
previously, evidence of the veteran's current condition is 
not generally relevant to the issue of service connection, 
absent some competent linkage to military service.  See 
Morton and Mingo, supra.

With respect to the veteran's statements and testimony, these 
are cumulative of the statement submitted by the veteran and 
considered at the time of the August 1971 RO decision, that 
is that he had a back disability which was related to his 
military service.  The veteran's more recent statements to 
the same effect are cumulative and reiterative and are 
therefore not new.  

Moreover, the statements and testimony of the veteran and his 
wife merely assert that the veteran has current back 
disability which is due to an undocumented back injury in 
service.  It is now well established that lay persons are not 
competent to offer medical opinions.  The assertions and 
testimony of the veteran and his wife concerning medical 
diagnosis or causation cannot constitute competent medical 
evidence with which to reopen a claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, the Board concludes that the 
veteran's statements and testimony, and the testimony of his 
wife, are of no probative value with respect to whether the 
veteran has any current back disability which is related to 
service and therefore do not constitute material evidence 
with which to reopen the veteran's claim. 

In light of the above, the Board concludes that the 
additional evidence submitted by the veteran in order to 
reopen his claim for entitlement to service connection for 
back disability does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, no competent 
medical evidence has been submitted which links any current 
back disability and the veteran's military service over 
thirty years ago.  Accordingly, the Board finds that new and 
material evidence has not been submitted, and the veteran's 
claim of entitlement to service connection for back 
disability is not reopened.  The benefit sought on appeal 
remains denied.



ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for back 
disability, the benefit sought on appeal remains denied. 


REMAND

Factual background

The veteran contends that he has psychiatric disability 
resulting from harassment he allegedly received while 
attending Officer Candidate School, as well as from his 
failure to complete the program.

The record reflects that the veteran's representative, in 
July 1995, submitted copies of records associated with the 
veteran's application for disability benefits from the SSA.  
The records include the report of a psychiatric examination 
the veteran underwent in October 1986, at which time the 
veteran reported that he began to experience auditory and 
persecutory hallucinations around 1984; he appeared to 
suggest that his symptoms began after he was denied a 
promotion at, and dismissed from, his place of employment.  
The examiner concluded that the most likely diagnosis was 
paranoid schizophrenia.

The record reflects that the veteran was afforded a VA 
psychiatric examination in July 1995.  At that time, the 
veteran reported experiencing harassment while attending OCS 
in service, and indicated that he was eventually dismissed 
from the program.  Following evaluation of the veteran, the 
examiner concluded that the veteran's reported symptoms were 
consistent with a diagnosis of paranoid personality disorder.

As discussed in the Introduction, the Board, in July 2001, 
vacated the earlier June 2000 Board decision with respect to 
the claim of entitlement to service connection for 
psychiatric disability in light of the receipt of a January 
2000 statement by the veteran's treating psychiatrist, H.L., 
M.D.  In his statement, Dr. L. indicated that he had treated 
the veteran for over two years for anxiety and auditory 
hallucinations.  Dr. L. noted that the veteran believed that 
his symptoms were precipitated by his removal from OCS.  Dr. 
L. concluded that the veteran had developed PTSD from the 
belief that his career and life had been ruined by his 
failure to complete OCS.  Dr. L. also indicated that the 
veteran had a psychosis, possibly with a major depression 
component, which had been precipitated by his difficulties in 
service.

The veteran's accredited representative has suggested that 
this issue be remanded for a VA psychiatric examination of 
the veteran.

Reasons for remand

As noted above, following the July 1995 VA examination which 
concluded that the veteran did not currently have a 
psychiatric disability, the veteran submitted a statement by 
a psychiatrist who had recently began treating him, and who 
not only diagnosed current psychiatric disability, including 
PTSD, but also suggested that the veteran's psychiatric 
disability was related to service.  Under the circumstances, 
the Board is of the opinion that another VA examination of 
the veteran is warranted.  See generally, Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
claim for service connection for 
psychiatric disability.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file all 
records identified by the veteran 
which are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  The RO should also attempt to 
obtain, from the SSA, a copy of the 
SSA decision awarding the veteran 
disability benefits, including a 
copy of the medical records upon 
which the veteran's award of SSA 
disability benefits was based.

4.  After completing the above 
actions, the RO should arrange for a 
VA psychiatric examination of the 
veteran to determine the etiology 
and nature of any current 
psychiatric disorders.  The 
examining psychiatrist should be 
requested to review the veteran's 
claims file, examine the veteran and 
provide an opinion as to whether it 
is at least as likely as not that 
any currently present psychiatric 
disorder is etiologically related to 
the veteran's service.  With respect 
to the veteran's claimed PTSD, a 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  The examiner should 
state whether stress associated with 
alleged harassment experienced 
during Officer Candidate School or 
associated with the veteran's 
failure to complete Officer 
Candidate School is sufficient by 
itself to have caused the veteran's 
claimed post-traumatic stress 
disorder. The examination report 
must be associated with the 
veteran's VA claims folder.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection 
for psychiatric disability, to 
include PTSD.

If the benefit sought on appeal is not granted, the RO should 
issue a Supplemental Statement of the Case for the issue 
remaining on appeal and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



